Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).

3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 01/28/2022 been entered.


Response to Arguments

4.	 Applicant’s arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.
5.	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
6.	Claim interpretation: When multiple limitations are connected with “OR”, one of the limitations does have any patentable weight since both of the limitations are optional. 



Claim Rejection- 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 7, 10, 13 & 24 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (Pub No. US 20110103282), in view of Deng (Pub No. 2019/0104549), in view of Ouchi (Pub No. 2016/0165547) and further in view of Xu (Pub No. 2016/0094481).
Regarding claim 7, Jeon discloses a terminal for communicating with a base station apparatus (Fig. 2), the terminal comprising: a controller that sets maximum transmission power based on an Effective Isotropic Radiated Power (EIRP) of the terminal (Para. 55-56: Calculate max power-Ptx of the communication system based on MS_EIRP. MS_EIRP –Isotropic radiated power of MS) & (Fig. 2-3); and a transmitter that transmits an uplink signal based on the maximum transmission power (Para. 57: MS send uplink message) & (Fig. 2-3: 240-Sending message based on EIRP) & (Abstract).
Jeon is silent regarding, the controller obtains the EIRP from an EIRP in a peak direction of a transmission beam of the uplink signal.
In a similar field of endeavor, Deng the controller obtains the EIRP from an EIRP in a peak direction of a transmission beam of the uplink signal (Para. 254-255: Controlling maximum EIRP in a peak direction of the uplink beam that generates uplink signals. Power distribution based on EIRP).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to use the wireless transmission reception system of Deng’s disclosure with the power transmission controlling in a device, as taught by Jeon. Doing so would have resulted in efficiently power control in a wireless resource to achieve better signal quality. 
Jeon is also silent regarding reporting a power headroom using a Medium Access Control-Control Element (MAC CE) and the transmitter transmits information for reporting a power head room including information on the maximum transmission power related to antenna gain in a direction in which the terminal is performing transmission.
Ouchi discloses reporting a power headroom using a Medium Access Control-Control Element (MAC CE) (Para. 228: Reporting Power Headroom using MAC CE) and the transmitter transmits information for reporting a power head room including information on the maximum transmission power (Para. 228: Send the maximum transmit power for a power headroom report to the base station device. The terminal device 2 may calculate the maximum transmission power for the power headroom of all the subframe sets and for the serving cell, and may report these values to the base station device 1).
At the time of filling, it would have been obvious send power headroom report from one device to another for reporting power level in the communication in order to control power in the system effectively. 
Xu discloses, the maximum transmission power related to antenna gain in a direction in which the terminal is performing transmission (Para. 30: maximum transmission power of the  antenna gain in the transmission direction).  
At the time of filling, it would have been obvious to use transmit power control in the antenna gain direction to achieve better signal quality in the system. 

Regarding claim 10, Jeon discloses the controller sets the EIRP according to a power class of the terminal (Para. 55-56 & Para. 63:  Setting EIRP according to a power class).  
Regarding claim 13, Claim 13 corresponds to claim 1 and is analyzed accordingly.
Regarding claim 24, Jeon discloses the EIRP is peak EIRP of the terminal (Para. 38: Maximum Tx power for the handover determined and handover for Max EIRP) &  (Para. 55-56: Max power for EIRP[Wingdings font/0xE0]EIRP_max value read as the peak value of the EIRP). 

Claims 8 & 15 & 25 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon (Pub No. US 20110103282), in view of Deng (Pub No. 2019/0104549), in view of Ouchi (Pub No. 2016/0165547), in view of Xu (Pub No. 2016/0094481) and further in view of Ji (Pub No. 20090197603). 
Regarding claim 8, Jeon is silent regarding the uplink signal is precoded
Ji discloses the uplink signal is precoded (Para. 131: Precoded uplink signals).
At the time of filling, it would have been obvious to use precoded uplink signals for secure data communication. 
Regarding claim 15, Jeon discloses the controller sets the EIRP according to a power class of the terminal (Para. 55-56 & Para. 63:  Setting EIRP according to a power class).  
Regarding claim 25, Jeon discloses the EIRP is peak EIRP of the terminal (Para. 38: Maximum Tx power for the handover determined and handover for Max EIRP) &  (Para. 55-56: Max power for EIRP[Wingdings font/0xE0]EIRP_max value read as the peak value of the EIRP). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD K TALUKDER/Primary Examiner, Art Unit 2648